 In the Matter of MURRAY LEATHER COMPANYandUNITED LEATHERWORKERS INTERNATIONALUNION, LOCAL #122, AFFILIATED WITH THEAMERICANFEDERATION OF LABORCase No. 1-R-2121SECOND SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONJune19, 1945On May 4, 1945, the National Labor Relations Board issued a Sup-plemental Decision and Order in this proceeding,' vacating and settingaside theelection held on March 21, 1945, pursuant to a Decision andDirection of Elections issued on February 27, 1945 ' In the SupplementalDecision, the Board stated that a new election would be directed when itwas advised by the Regional Director that the time therefor was appro-priate.Since the Regional Director has advised the Board that an election maynow properly be held, we shall direct that a new election be held amongthe employees of Murray Leather Company, Woburn, Massachusetts, inthe appropriate unit as set forth in the original Decision and Direction ofElections,who were employed during the pay-roll period immediately pre-.ceding the date of this Second Direction of Election, subject to the limi-tations andadditions set forth in the said Second Direction.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Actand pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representatives61N. L. R B 92260 N L R. B 91962 N. L R B., No. 79.559 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the purposes of collective bargaining with Murray Leather Company,Woburn, Massachusetts, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the Regional Di-rector for the First Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, among the employees in the unit foundappropriate in the original Decision and Direction of Elections in thisproceeding, who were employed during the pay-roll period immediatelypreceding the date of this Second Direction of Election, including em-ployees who did not work during the said pay-roll 'period because theywere ill or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedfor the purposes of collective bargaining by United Leather Workers In-ternationalUnion, Local #122, affiliated with the American FederationofLabor, or by International Fur and Leather Workers Union, Local#22, affiliatedwith the Congress of Industrial Organizations, or byneither.CHAIRMAN MILLIS too],[ no part in the consideration of the above Sec-ond Supplemental Decision and Second Direction of Election.